Citation Nr: 1536582	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  05-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an increased rating for bilateral hearing loss, initially evaluated as 50 percent disabling and evaluated as 60 percent disabling on and after January 10, 2012.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Leah Weston, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004, September 2004, and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The May 2004 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 50 percent rating, effective July 3, 2003.  The September 2004 rating decision continued the 50 percent rating for bilateral hearing loss, denied service connection for low back and neck disabilities, and denied entitlement to a TDIU.  A notice of disagreement was received in October 2004, a statement of the case was issued in June 2005, and a substantive appeal was received in July 2005.

A January 2012 rating decision increased the rating for the Veteran's bilateral hearing loss disability from 50 percent to 60 percent, effective January 10, 2012.  Because this increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The September 2007 rating decision denied entitlement to service connection for a right knee disability.  A notice of disagreement was received in November 2007, a statement of the case was issued in September 2008, and a substantive appeal was received later that month.

In December 2007, the Board remanded the low back disability, neck disability, hearing loss, and TDIU claims for additional development.  All of the issues that are currently on appeal were remanded in May 2009 and August 2010, and the case has been returned for further appellate review.  

The May 2009 Board remand noted concerns as to the authenticity of some of the evidence that has been submitted by the Veteran in connection with his claims and directed that the VA Inspector General be contacted in connection with suspected fraudulent activity.  A February 2010 Deferred Rating Decision notes that a memorandum has been sent to the Inspector General as directed.  The Board therefore finds that this remand instruction was satisfied, and the Board may proceed with the adjudication of the Veteran's claims.

In multiple statements, the Veteran and his accredited representative requested that the Veteran be scheduled for a hearing before a Member of the Board.  Following multiple attempts to schedule him for a hearing, the Veteran withdrew his hearing request in a January 2015 written statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not exhibit a low back disability in service, arthritis of the low back did not manifest within one year after discharge from service, and a low back disability is not otherwise shown to be associated with his active service.

2. The Veteran did not exhibit a neck disability in service, arthritis of the neck did not manifest within one year after discharge from service, and a neck disability is not otherwise shown to be associated with his active service.

3.  The Veteran did not exhibit a right knee disability in service, arthritis of the right knee did not manifest within one year after discharge from service, and a right knee disability is not otherwise shown to be associated with his active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A neck disability was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3. A right knee disability was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in February 2008 advised the appellant of the evidence needed to substantiate his claims of entitlement to service connection for low back and neck disabilities, and that an evidentiary development letter dated in June 2007 provided this information with respect to the claim of entitlement to service connection for a right knee disability.  A letter dated in December 2009 provided this information with respect to all three claims.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the February 2008 letter was not issued prior to the initial adjudication of the Veteran's low back and neck claims in September 2004, and that the December 2009 letter was not issued prior to the initial adjudication of the low back and neck claims in September 2004 or the right knee claim in September 2007, but that these claims were subsequently readjudicated, most recently in a January 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, VA medical records, and identified, available private medical records.  

The RO arranged for the Veteran to undergo VA examinations in connection with his low back and neck claims in February 2009.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection for disabilities of the low back and the neck.  The examination report reflects review of the claims folder and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms, provided clinical findings detailing the examination results, and provided low back and neck diagnoses.  The examiner provided an etiology opinion for the low back claim and explained the basis for this opinion.  As will be discussed below, the examiner was unable to provide an opinion with respect to the neck claim without resorting to speculation.  However, she was able to explain the basis for her inability to provide an opinion and, given that the Board has expressly found that the Veteran's accounts of in-service injury and the medical evidence demonstrating a neck disability in the year of the Veteran's separation from service and within five years later are non-credible, the Board finds that a remand for a new opinion would serve no useful purpose.  For these reasons, the Board concludes that the VA opinion in this case provides an adequate basis for a decision on the low back and neck claims.  

The Board notes that the Veteran has not been provided with a VA examination for the claim of entitlement to service connection for the right knee disability.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of credible evidence of in-service right knee injury or nexus between the right knee disability and service.  Therefore, a VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

A.  Relevant Law

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As an alternative to the nexus requirement, service connection for certain chronic disabilities, such as sensorineural hearing loss, may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

B.  Lay Statements

The Veteran has claimed entitlement to service connection for a low back disability, a neck disability, and a right knee disability.  He essentially contends that he incurred each of these disabilities as a result of in-service injuries.

In a June 2005 statement, the Veteran reported that he injured himself in service and reported these injuries to his superior officer, but he was not treated.  He noted that Disabled American Veterans (DAV), his former representative, "has stated I should have broken the chain of command & others to receive proper medical attention which I requested, but did not receive.  That is why your service medical records are silent when I sustained an injury."  He thought that his sergeant would have made a medical report when he requested aid, but the sergeant did not.  

In a February 2006 statement, the Veteran reported that, "after an accident during infantry training, [the Veteran] requested medical aid & treatment to Sgt. Sole due to injuries sustained to the spine, neck, & lumbar lower back.  Request denied to [the Veteran] & several other soldiers who were injured."  

In a May 2006 statement, the Veteran noted that "[i]t has taken me a long time to file a VA claim because I was never informed of my rights to do so, by the Army chaplain to file after discharge 1946."  

In a June 2007 statement, the Veteran reported that he injured himself in service but that "Sgt. Sole refused medical treatment to [the Veteran] when requested who took it upon himself to be an Army M.D. Doctor without a medical license as well as Drill Instructor & [the Veteran's] medical condition progressively became worse."  In another June 2007 statement, he reiterated that his drill instructor "denied my & other requests for medical treatment from past accidents & events during infantry basic training of 17 weeks."  

In a June 2007 letter to his Congressman, the Veteran reported that he has had chronic right knee pain from an accident sustained during basic infantry training in 1945.  He reported that he "was refused medical aid in Army," even though he had requested it.  

In an August 2007 statement, the Veteran reported that he injured his right knee in service but "was refused medical treatment, to save money."

In a November 2007 statement, the Veteran estimated he dropped "30 ft. to 70 ft. [to the] ground, injuring neck, back & right knee."   

In a December 2007 statement accompanying a photocopy of a prescription for Naproxen that he reported was prescribed for his right knee injury, the Veteran reported that his knee was "left untreated by Army, 1945, Sgt. Sole without even x-rays.  This incident was reported to Sgt. Sole, who was witness & ordered same, Camp Croft, S.C."  

In a January 2008 letter, the Veteran reported that he "did not receive any medical attention when requested for arthritis injuries from Sgt. Sole Camp Croft, S.C. 1945."  He noted that "Sgt. Sole never filed report even after [the Veteran] complained & requested medical treatment & x-rays."  

In a March 2008 statement, the Veteran stated that he fell "50 ft to 70 ft estimated height to ground, injuring back, neck & right knee."  He reported that he was denied medical treatment and x-rays.  

In a June 2008 statement, the Veteran estimated that the fall was from at least 40 feet in the air.  

In an October 2008 letter, the Veteran reported that he injured his "back, right knee & neck from high rope fall on obstacle course infantry training at Camp Croft, S.C. 1945 ordered by Sgt. Sole, who refused to allow [the Veteran] medical aid & x-rays from accident."  

In another October 2008 statement, the Veteran reported that he "received no medical treatment or x-rays when requested 1945 Camp Croft, S.C. from high fall from ropes accident on infantry obstacle course ordered by Sgt. Sole who was eyewitness.  Rope snapped & cracked on top, dropping [the Veteran] 30 to 40 ft to ground on this service connected injury...."

In another October 2008 letter, the Veteran reported that he "was transferred to light duty clerk-typist school at Camp Croft, S.C. after falling from high ropes, which snapped & cracked at top, dropping [the Veteran] at least 30 [feet] to ground."  He reported that this injury was "witnessed by Sgt Sole & other soldiers, who failed to enter this accident in my medical records, who placed [the Veteran] in harm's way and who ordered this unnecessary incident, a cover-up, short-changing injured vets to save money."  He noted that he was submitting "x-rays taken shortly after discharge 3-1-46, about 4-12-1946 by Dr. Gordon."  He noted that he "also received medical treatment & x-rays by Dr. John Ruggerio, [address] 1946 & 1950," and was resubmitting those records.  

In a June 2012 letter to the President, the Veteran reported that he was "injured during 17 weeks of basic infantry firearms training, Camp Croft, S.C. 1945.  He requested medical treatment but was denied by Sgt. Sole, after a Hope Rope fall."  

In an undated statement received by VA in October 2012, the Veteran reported that "for a long time [I] was not aware I was legally allowed to file claims with the VA."  In another statement received in October 2012, the Veteran reported that he "was refused medical treatment by Sgt. Sole, Camp Croft, S.C.  [The Veteran] was transferred to light duty- clerk typist SDQ after severe fall from high ropes, Sgt Sole's orders."  

In May 2015, the Veteran submitted to VA what he described to be a "corrected, valid & professional medical report by Dr. S. Gordon, M.D. 1946 found in storage for [the Veteran]."  He requested that VA "[p]lease cancel any previous entry, in poor condition, submitted in error, not typed properly, by Dr. Gordon's staff of high school students at time."  He noted that his "mother, now deceased, complained to Dr. Gordon, who was not aware, or did not remember."  

C.  Medical Evidence 

The case at hand contains numerous documents of questionable authenticity.  Rather than evaluating each document piecemeal, the Board will at this time describe the pertinent medical evidence of record and will make determinations as to the authenticity of this evidence.  In its analysis of the claims, the Board will disregard as nonprobative any documents that it deems to be inauthentic.  

The Veteran's service treatment records include an August 1945 report of physical examination and induction and a February 1946 separation examination report.  The separation examination report notes, in relevant part, that the Veteran has no musculoskeletal defects.  The service treatment records otherwise do not reflect that the Veteran ever complained of, or sought treatment for, symptoms involving his back, neck, or right knee.  

The Veteran's service treatment records were obtained directly from the National Personnel Records Center (NPRC).  There is no indication that any of these records have been altered in any way.  The Board therefore finds that the Veteran's service treatment records are credible evidence in this case.

The next evidence to be discussed consists of records with the letterhead of a "Samuel L. Gordon, M.D." dated in April 1946, May 1946, and September 1946.  The April 1946 record notes "X-ray report" and "medical records."  It notes that the document is a "Physician's Certification."  It notes a comment of "Service connection for degenerative joint disease, right knee."  A "Findings" line notes that "This study is grossly abnormal" and that "DISABILITY has been established as directly related to military service," and contains a reference to "a chronic disability incurred in service."  It references "Rating Disabilities" and notes "The relatively young age of the patient," "history of severe trauma," "condition was shown to exist," "Military Service connected left untreated - 1945 thru 1946," and "Impression: Abnormal lumbar spine."  It further notes "2.  Service connection" "areas showing complete loss of disc space severe degenerative changes to both the cervical and lumbar spine and obliteration of joints," "arthritis and degeneration; view diagnostic studies reveal:  2.  Grade I degenerative anter[illegible]isthesis of L4 on L5.  Moderate osteoarthritic change occurs at the L4/L5 facet joint  3.  Flattening of the anterior theca at L4/L5 related to #2, without displacement of neural elements or central stenosis, pattern of narrow irregularity."  Another portion of the record notes "Degenerative joint disease - Right knee," "evaluation is assigned caused by military service origination," "history of significant trauma," "cervical and lumbar disc herniation; i.e. c5-6/c6-7," "MARKED OSTEOARTHRITIS CHANGES IN THE DORSAL SPINE," "Grade I anterior spondylolisthesis L4-5," and "acquired from the L1/L2 through L5/S1 disc spaces.  Additional sagittal inversion recovery images were acquired as well."  

At the bottom of this document, the closing of "Very truly yours" appears, followed directly by Dr. Gordon's signature with his name printed underneath, referring to him as the "(referring physician)."  Underneath Dr. Gordon's signature was the signature and printed name of "Michael A. Nissenbaum, M.D."  There is also a notation at the bottom of this record noting they were "Lost medical records found in attic."    

Other than the date, one of the two copies of the May 1946 record is identical to the April 1946 record.  The other copy is largely identical, except that, underneath the statement "Additional sagittal inversion recovery images were acquired as well," there appears a sentence noting that "Further investigation is suggested as regards a predisposing condition, as this is more than expected for patient."  Underneath this statement appear the phrases "Honorable Discharge" "March, 1946," "Westchester County," "[illegible] /35 Page 2 of 3, [illegible] Nov 14 1947," followed by a signature for Robert J. Field, County Clerk."  The phrase "Military Oversight" also appears at the bottom of the page, along with a typed statement "Medical evidence from private physicians of treatment since military service.  degenerative joint disease, right knee."  

The September 1946 record is also largely identical to the May 1946 record, except that underneath Dr. Nissenbaum's signature is a typed statement saying "First Visit of many."  The words that follow "Honorable Discharge" on this record are more legible than they were in the May 1946 record.  They state "Date 1 March, 1946.  Recorded in the Westchester County Clerk's Office, in Libir /35 Page 2 of 3 of Veteran Discharges on Nov 14 1947" "Robert J. Field, County Clerk."  The "Military Oversight" phrase and the statement asserting treatment since military service do not appear in this record.

In a May 2009 letter written in response to the May 2009 Board remand, the Veteran stated that "[t]here were many visits with my late mother to Dr. Gordon, April, May 12 & Sept 1946 & the facts of the case are quite clear & I stand behind them."  He stated that he had "nothing to do about the typing of these past documents, which I admit were poorly typed...."  He noted that the "Dr. Gordon ... documents are original..." and that "[t]hey were all legal documents I have already submitted original documents, poor typing is not my fault, lost old documents found in attic."  

For the reasons that follow, the Board finds that these records do not constitute credible evidence of in-service injury, or of back, neck, or right knee complaints or diagnoses within one year of his separation from service.  

First and most apparent, the Board notes that these records are highly disjointed.  They contain multiple different fonts and text sizes, with poor spacing and misaligned text, and with outlines around some of the text that would be consistent with the text itself having been cut from other sources and either pasted or taped in place on the record.  Many of the phrases that were quoted above appear disjointedly next to each other in no coherent context or order.  In a May 2009 written statement, the Veteran admitted that these documents "were poorly typed" but has unequivocally denied having created or altered these records in any way.  

In a May 2015 personal statement, the Veteran noted that these records were "not typed properly by Dr. Gordon's staff of high school students at time."  He also noted that, at the time these records had been created, his own mother had "complained to Dr. Gordon, who was not aware, or did not remember." The Board finds, however, that it is not credible to explain multiple changes in font type and size for records that were suggested to have been typed on a typewriter in 1946 as being the result of poor typing by high school students.  There are no misspellings in these records, which is what would constitute the most likely manifestation of "poor typing."  Typewriters that were being used in 1946 did not allow for the changes in font and type size that are manifested in these documents.  

The Board further notes that there are other abnormalities in these records that cast doubt on their credibility.  For example, these records contain a letterhead for "Dr. Samuel L. Gordon, M.D.," but they purport to have been signed by two different physicians (Dr. Gordon and Dr. Nissenbaum).  Dr. Gordon is identified in this signature line as the "referring physician," which would suggest that Dr. Gordon had merely referred the Veteran to Dr. Nissenbaum.  The designation as "referring physician" merely means that Dr. Gordon had referred the Veteran to another doctor, such as Dr. Nissenbaum.  As such, the resulting medical records would not have been generated by the referring physician himself, but would have been made by the physician to whom the Veteran had been referred.  In that event, if Dr. Gordon is merely the referring physician and not the author of these records, it would not make sense for these records to appear on Dr. Gordon's letterhead.  Rather, the records would be on Dr. Nissenbaum's letterhead.  

Another inconsistency in this record is that the phrase "First Visit of many" appears on the September 1946 record, which would have been no earlier than his third visit, as he has submitted records purporting to be from visits in April 1946 and May 1946 with the same provider.  If the Board were to accept all three records as genuine, it would have been factually incorrect and nonsensical for a provider to have indicated that the third appointment was the Veteran's first visit.  

Furthermore, the Board notes that all three of these records list the Veteran's name as being the same as his current name (initials "HSP"), while he served under a different name (initials "HRP").  The record reflects that the Veteran did not change his name while in service, as his service treatment records refer to the Veteran exclusively as HRP and do not indicate a change of name.  The record also reflects that the Veteran had not changed his name as of February 1950, as the claims file contains a February 1950 Affidavit of Dependency in which the Veteran's father attests to his dependency on HRP.  This notarized affidavit refers to the Veteran exclusively as HRP.  The affidavit was notarized between three and four years after the Dr. Gordon records that exclusively refer to the Veteran as HSP.  The Board finds it likely that, had the Veteran received treatment from Dr. Gordon in 1946, these records would have referred to the Veteran as HRP rather than as HSP.  

The Board also notes that one of the diagnoses on these records is "cervical and lumbar disc herniation; i.e. c5-6/c6-7."  The term "i.e." is defined as "that is."  Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 617.  The Board notes that, reading the diagnosis as "cervical and lumbar disc herniation, that is, c5-6/c6-7" results in an incomplete diagnosis, as the only vertebrae that are identified in this diagnosis are cervical spine vertebrae.  It therefore appears that the "i.e." is being used in place of "for example."  The Board finds it highly unlikely that an actual medical record would render a diagnosis that includes the phrase "for example" rather than specifically identifying the cervical and lumbar vertebrae that have been herniated.  

In addition, the Board notes that these records intertwine medical references with very specific language pertaining to service connection.  For example, the "Findings" line notes that "This study is grossly abnormal" and that "DISABILITY has been established as directly related to military service," and contains a reference to "a chronic disability incurred in service."  The purpose of these records appears to be for establishing service connection for the back, neck, and right knee.  It is therefore curious to the Board why the Veteran did not file a claim for service connection until 2004, approximately 58 years later.  The fact that the Veteran received multiple medical opinions in 1946 directly and specifically referencing "service connection" and asserting a nexus between the back, neck, and right knee disabilities and service is inconsistent with the Veteran's May 2006 assertion, described above, that the reason he did not file a claim before 2004 was because he did not know that he could file such a claim.  This particular argument, that the Veteran was unaware that he could file for service connection, is non-credible if the Board were to believe that the 1946 records purporting to be from Dr. Gordon were legitimate, and will be discussed in connection with another set of documents, below.  

The Board notes that the Veteran has submitted copies of the April 1946 record that have been retyped.  A May 2015 letter accompanying the submission of one of these copies refers to it as a "corrected, valid & professional medical report by Dr. S. Gordon, M.D. 1946 found in storage...."  The Veteran requested that VA "Please cancel any previous entry, in poor condition, submitted in error, not typed properly by Dr. Gordon's staff of high school students at time."  It is not entirely clear whether this statement is suggesting that the Veteran found a new copy of the April 1946 record, which had been retyped by Dr. Gordon or his staff, but the Board notes that this explanation would be inconsistent with the Veteran's prior references to Dr. Gordon not having corrected the original copies even though they looked poor.  Nor is it clear whether the Veteran is intending to convey that he himself retyped the April 1946 record for legibility.  In any event, the Board cannot simply disregard the earlier copies of these medical records that have been submitted by the Veteran in the course of this appeal.  

This record contains the same information that was in the original submissions, but it is not characterized by the changes in font size and type and misaligned text that make up the originals.  The content of this record is more coherent than it was in the original submissions, but it still does contain some incomplete thoughts and disjointedness that was in the originals.  The letterhead of this retyped record misspells Dr. Gordon's name as "Dr. Gordan," and misspells Dr. Nissenbaum's name as "Dr. Missenbaum."  Furthermore, it contains the same irregularities involving the Dr. Gordon and Dr. Nissenbaum signatures that were discussed above, specifically indicating that Dr. Gordon was merely the referring physician but that the report was written on his letterhead, and indicating that the record was actually authored by Dr. Nissenbaum, even though the report was written on Dr. Gordon's letterhead.  

Taken together, the Board finds that the above factors render the March, April, and September 1946 medical records (both the original submissions and the retyped versions) non-credible evidence of neck, back, and right knee disability within one year of the Veteran's separation from service.  

Next, the Board notes that there are three, virtually-identical pieces of evidence of record signed by a Dr. John Ruggerio.  Two of these are entitled "Physician's Certificdation [sic] of Disability," while a third is called "Physician's Certificdation [sic] of Total and Permanent Disability."  The Board notes that the words "Total and Permanent Disability" are in a different font than are the words "Physician's Certificdation [sic] of."  One of these records is dated "23rd day of October, 1946," while the other two are dated "23rd day of October, 1950."

The Board will describe the October 1946 document first and will then discuss the similarities and differences between this document and those dated in October 1950.  The October 1946 document notes "Rating 40%."  It notes that the Veteran (named HSP) was "Age 24."  The heading of the record is "Nature and Symptoms of Army Injuries Sustained."  It notes that the Veteran "was examined and treated on the above date: Lumbar Spine, Neck- Right Knee: Arthritis Degeneration Bone Disease, D.B.D."  It notes "Cervical Lumbar Disc Herniation: Grade 2-Spondylolisthiesis Anterior-Apparently from some type of high fall - obstacle course infantry training Camp Croft, S.C. 1945, left untreated of which has not changed or improved."  It also notes "Loss of Disc Spaces, joint obliteration narrowing at C-5, according to radiological studies."  It notes that "X-Rays and medical treatment were necessary at time of trauma- 1946 when incident occurred.  His accident was reported to his superior officer, SGT. Sole, who ordered this training and was a witness at the scene."  It further describes in-service acoustic trauma and notes that the Veteran "asked for ear protection, but was denied; SGT Sole said he did not need any.  Firearms training course MOS 421253435.  [The Veteran] was shaken up following fall."  The following paragraph appears in this record:

It is my professional belief: military service origination, [HSP] should have entitlement for disability benefits and qualifies as other veterans also.  [HSP] may not be aware of his rights of filing a claim to V.A. our staff and I have recommended and encouraged him to do so.  I have medically treated many veterans.  [HSP] has indicated he may relocate to Florida for warmer climate, but he may be hampered by prior military army injuries estimated at presently 40 70-without hearing test due, to pain and discomfort, as we wish him well for future employment, without any heavy lifting or bending must take pain medication issued.  Light duty.

This record is signed by Dr. Ruggerio.  It is also signed by the Veteran's sister as a "Staff Member Witness" and by three other individuals as "Asst. Physicians Orthopedic Wittels Orthopedic & Sports Medicine Center, P.A."  It is also notarized by a Westchester County notary public.  Her signature stamp notes that her "Commission Expires March 30, 1955," with the "55" having been written in.  (Any text underneath the added "55" is illegible.)  The Veteran noted that this record was one of the "Lost Letters of Medical Evidence Recovered in Attic of home, Re-Photo Copied."   

The upper left hand corner of the first page of one of the October 1950 records includes a note at the top with the Veteran's VA file number and the statements "Evidence from a private physician," "DISABLED AMERICAN VETERAN," "Probable Military Service connected, left untreated - 1945 thru 1946.  Refer to V.A.," and "Reasonable doubt."  Lines above the file number and below "Reasonable doubt" suggest that this text was added to the page.  Bold and underlined words "Evidence:" and "Issue:" appear underneath the "Physician's Certificdation [sic] of Disability," as does the phrase "Service connection for degenerative joint disease, right knee.  Chronic disease."  

The upper left hand corner of the first page of the other copy of the October 1950 record includes phrases of "Department of Veterans Affairs," "Evidence for Your Claim," "Veterans who have certain kinds of service/disease combinations an automatic presumption of service connection," "Disabled American Veteran," "Honorable Discharge," "Date 1 March, 1946."  It appears that the last two quoted phrases are the same as those that were on the September 1946 Dr. Gordon record, as their distinct font types were the same.  Underneath the heading "Physician's Certificdation [sic] of Total and Permanent Disability" appears the following text that was not on either of the other copies: "Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities," "incapacitated to work," and "CLINICAL HISTORY: Chronic low back pain."  The word "Xrays" appears following the notation that the Veteran "was examined and treated on the above date: Lumbar Spine, Neck- Right Knee: Arthritis Degeneration Bone Disease, D.B.D."  

In the May 2009 letter written in response to the May 2009 Board remand, the Veteran stated that "[b]oth Dr. Gordon & Dr. Ruggerio documents are original, but Dr. Ruggerio's report was 1950, not 1946.  This may have been a typing error...."  He stated that Dr. Ruggerio's letter was "properly notarized.  There were many witnesses."  He reported that the reason that his sister was one of the witnesses was that "[s]he was an employee there at the time, & there is no questionable authenticity of any document."  He stated that "[t]hey were all legal documents I have already submitted original documents, poor typing is not my fault, lost old documents found in attic."  

The Board notes that the October 1946 record notes that the Veteran is 24 years of age.  However, the Veteran was born in August 1926, meaning that the Veteran would have been 20 years old at the time.  This age would have been consistent with the October 1950 records.  Again, the Veteran is referred to as HSP, while there is no indication that he had adopted the name HSP as of February 1950.  The Board notes that the date of the 1946 record is clearly altered, as outlines above and below that date, particularly the "6," are apparent.  The Board surmises that this record was originally written as an October 1950 record but was altered in order to make it appear as though the Veteran had been diagnosed with arthritis of the lumbar spine, neck, and right knee for purposes of establishing presumptive service connection based on a finding of arthritis within one year of separation from service.  While these critiques are particular to the 1946 record, the Board finds that none of the three records purporting to be from Dr. Ruggerio constitutes credible medical evidence in this case.  

The Board notes that the differences between these three records obviously reflect that assertions of service connection and probable military service incurrence have been added to at least one of these records.  Even assuming that the Veteran and/or an accredited representative inserted this information in order to establish that this evidence was being submitted by the Veteran in connection with his claim, the integration of some of this evidence into the opinion itself goes beyond merely adding a label to the top of the record identifying it as being associated with the Veteran's claim.  These constitute substantive changes to the meaning of the medical records themselves, and the extent to which these alterations are intended to represent changes made by Dr. Ruggerio is unclear.  For example, only one of the three records includes a notation of "Xrays."  It is not clear whether the Board is supposed to believe that Dr. Ruggerio himself had added the word "Xrays," or whether this addition was made after the fact by the Veteran.  Whether the Veteran had x-rays in 1950 would be relevant to determining the basis of an October 1950 determination of arthritis, and the addition of the word "Xrays" by an unknown source introduces a potentially misleading piece of information into the record.  

Furthermore, the Board notes that these records note that "X-rays and medical treatment were necessary at time of trauma -1946 when incident occurred."  This statement suggests that the Veteran did, in fact, receive treatment and x-rays.  However, the Veteran has repeatedly maintained that he was forbidden from receiving treatment by Sergeant Sole.  No pertinent treatment or x-rays appear in his service treatment records.  He did report in October 2008 that he was transferred to light duty.  In another October 2008 letter, the Veteran reported that he was transferred to light duty after his fall.  There is no medical record verifying a transfer to light duty due to injury, even if he was not permitted to seek medical treatment for the injury itself.  Furthermore, while the claims file contains an "Enlistment Record and Report of Separation, Honorable Discharge," noting that the Veteran attended clerks school at Camp Croft, there is no indication that this action was taken in response to injuries sustained by the Veteran in a fall.  

With respect to the signatures, Dr. Ruggerio's signature at the end appears to be cut off at the top and the bottom. The larger characters, including the "J" in "John" and the "R" in "Ruggerio," are clearly incomplete at the top, while the "J" in "John" and the "o" in "Ruggerio" are clearly cut off at the bottom.  The arcs of these letters are interrupted in an unnatural manner that suggests the signature not written directly on the medical record.  

The Board also finds the overall tone of the Dr. Ruggerio records to be suspect in light of the Veteran's May 2006 assertion that the reason he did not file a claim before 2004 was because he did not know he could file such claims.  Like with the Dr. Gordon records, the Dr. Ruggerio record appears to have been written for the express purpose of establishing service connection for the Veteran's back, neck, and right knee.  Both 1950 records contain express references to service connection.  All three records contain the heading "Nature and Symptoms of Army Injuries Sustained."  This opinion includes a nine-digit MOS for a firearms training course in connection with the Veteran's hearing loss, a level of detail that the Board believes would not have been included had the purpose of this certification not been to establish that the Veteran's acoustic trauma was related to service.  The opinion itself makes a deliberate point of attributing these disabilities to service and noting that the Veteran was counseled by the doctor and his staff that he should file a service connection claim.  

Again, the Board observes that this opinion was written for the express purpose of establishing service connection.  The Board finds it not credible that the Veteran would have made a concerted effort to obtain service connection opinions in 1946 or 1950 if he was not going to file for service connection until 2004.  Nor does the Board find the Veteran's May 2006 assertion credible that he had no knowledge of service connection until when he filed his claim in 2004, as he was apparently expressly counseled and advised to seek service connection by Dr. Ruggerio and his staff in 1946 or 1950, and his 1946 records from Dr. Gordon contain specific language pertaining directly to establishing service connection, including use of the term "Service connection."  

Given the above, the Board cannot find that the October 1946 or October 1950 Dr. Ruggerio records are credible evidence of disabilities of the back, neck, and right shoulder shortly following his separation from service.  The Board therefore assigns no probative value to this evidence and will not be considering it when evaluating the back, neck, and right knee claims on their merits.  

The record also contains numerous other records in which it is asserted that the Veteran has current disabilities that are related to his military service, and is permanently and totally disabled due to such disabilities.  The authenticity of many of these records is open to question, as they contain obvious additions.  For example, many of these documents contain statements concerning a connection between the Veteran's claimed disabilities and service or the unemployability of the Veteran, making it unclear what opinions had been rendered in the original copy of the documents.  Some of these records also contain identifying information of multiple doctors, making it unclear which physician or physicians were supposed to have authored these documents.  The Board will ultimately find that these opinions, the earliest of which is from December 1987 (more than 40 years following his separation from service) are not probative because they are based on the Veteran's own non-credible reports of his medical history.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  None of these doctors has provided a rationale for these opinions (such as citation to credible evidence) that would render them probative.  

In evaluating this evidence, the Board must emphasize the extent to which evidence submitted by the Veteran has been altered or outright fabricated.  While some of the additions to these records may be plausibly explained as having been included by the Veteran for identification purposes with no intent to provide false evidence, other evidence clearly cannot be dismissed with such rationale.  The evidence that is noted in the preceding paragraph may generously be said to belong to the former category even though the Board must ultimately find that this evidence lacks probative value because, if the Board were to find that this evidence is genuine, it is based on non-credible history as provided by the Veteran.  The above records purporting to be from 1946 and 1950 are examples of the latter, as is an October 2011 record purporting to be from Aventura Hospital and Medical Center.  

The portions of the October 2011 record that do not bear the hallmarks of having been added by someone other than Aventura Hospital and Medical Center (that is, the parts of this record that are not crooked, of a conspicuously different font type and size, and are not underlined in a manner to suggest a seam from actually cutting and pasting text from another document into this one), reflect that this document was a report of a "CT CHEST WO CONTRAST."  The pertinent history was noted to be "Shortness of breath," and the technique was noted to be "Noncontrast CT of the chest."  Below the sections described above is a section called "Findings."  Immediately below the word "Findings," much closer than would be expected based on the spacing of the remainder of the document and in a larger font that does not appear elsewhere in the document, is a section entitled "CLINICAL HISTORY."  Immediately underneath that is the statement "OSTEOARTHRITIC CHANGES IN THE DORSAL SPINE IN THE THORACIC SPINE."  This information appears in a font that is different from the font in which most of the rest of the document was produced, and it is heavily underlined in a manner that strongly suggests that it has a seam from being cut from another document and pasted onto the Chest CT report.  

Five of the next six paragraphs in the October 2011 record present very detailed clinical findings that are unmistakably and exclusively from a chest CT.  The fifth of the six paragraphs is actually an "Impression" section that breaks up the description of the findings.  It reads as follows: "lumbar disc herniation, i.e. c5-6/c6-7 and Grade I anterior spondylolisthiesis L4-5."  This impression appears in a font that is different from the rest of the document, and this text is identical in font, wording, and spelling of "spondylolisthiesis" to the text that appeared in the 1946 records from Dr. Gordon.  The October 2011 document ends with an indented, slightly-crooked assertion of "result of the patient's military service."  At the top of this form, an added chart notes that the Veteran can stand and walk for less than two hours and can sit for between two and three hours, and it also contains the notation "totally incapacitated."  

The October 2011 record contains blatant alterations, as it was clearly a chest CT report to which back and neck findings, an etiology opinion linking the Veteran's disabilities to military service, and an assertion of total incapacitation have been added.  The Board therefore finds that this evidence is non-credible, and will not further discuss it for purposes of determining entitlement to the benefits that are sought.

D.  Analysis

The Veteran has claimed entitlement to service connection for back, neck, and right knee disabilities that he contends are due to a high-rope fall that occurred during service.  He has alleged that this fall was between 30 and 70 feet.  As noted above, the Veteran has repeatedly asserted that this fall did occur, but he insists that his sergeant refused to let him obtain treatment.  His service treatment records, as described above, corroborate his assertions that he did not seek treatment for a back, neck, or right knee disability in service, and his separation examination report reflects that his musculoskeletal system was clinically normal at separation.  The Veteran has made several statements indicating that his back, neck, and right knee have bothered him since service.  The credible medical evidence of record does not reflect that the Veteran was diagnosed with a disability of the back, neck, or right knee for many decades following his separation from service.  The Veteran must instead establish in-service occurrence of the injuries at issue through lay testimony.  

A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to report having injured himself when falling from a rope.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).
 
In the case at hand, the Board finds that the Veteran's lay reports of in-service injury to the back, neck, and right knee are not credible.  As noted above, the Board notes that the Veteran's separation examination report shows that he had no musculoskeletal abnormality at the time of separation from service.  However, while the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); see Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Given that, in the case at hand, the Veteran has actively and repeatedly created and submitted fraudulent documents to VA in connection with these claims, the Board cannot accept as credible any testimony from the Veteran that is not accompanied by genuine corroboratory evidence.  In the case at hand, all medical evidence from the Veteran that purports to be from a period that is proximate to his separation from service has been found by VA to have been created and/or doctored by someone other than the medical professionals by whom these records are purported to have been created.  The Board therefore finds that the Veteran's lay statements are not corroborated by contemporaneous medical evidence. 

The Board does not accept the Veteran's lay statements as credible without corroborating evidence, as the Veteran's lay statements on other matters have suggested that he is prone to exaggeration.  In addition to preparing and submitting fraudulent documents, the Veteran has made personal statements that do not withstand scrutiny.  Throughout the Veteran's claim, he has submitted evidence purporting to demonstrate examples of his personal bravery and integrity through actions that he took during his long career as a police officer, and afterwards as a security guard and a civilian.  These submissions, like the medical records discussed above, contain words and phrases in different fonts and type sizes to create the Veteran's own headlines.  One such headline that he has submitted is "President proud to give [HSP] Medal of Freedom."  The Board notes that the Veteran's name in this headline is italicized while the rest of the headline is not.  The Board further notes that it is misaligned, as the initial "H." starts below the text that appears on that same line, and it slants slightly upwards.  Along with this headline, a partial copy of a "Certificate of Award" from President George H.W. Bush dated in June 1991 appears.  

The Veteran has also reported that he was tributed by Congress.  He has submitted a copy of the Congressional Record with his Congressional Tribute from Ilena Ros-Lehtinen dated in September 1991.  This submission contains a partial copy of the tribute.  The Board has verified the occurrence of this tribute from the original source and accepts it as genuine.  The Board notes that this record describes the Veteran's decades-long career as a police officer and a private citizen.  However, it notes that, for these deeds, the Veteran "was recently recognized by President Bush for his efforts to fight crime and personally apprehend criminals.  He received a certificate of merit on behalf of the President and the Office of National Service."  

The Board recognizes that the Veteran has, in fact, performed many acts of bravery over the years, both in the context of performing his duties as a police officer and security guard and as a good Samaritan helping out his fellow citizens.  The Board recognizes that the Veteran was rightly honored for these actions, and does not diminish the significance of these honors.  The Board notes, however, that the certificate of merit that the Veteran received from the President is not a Presidential Medal of Freedom.  Such exaggerations render the Veteran's other statements regarding his past to be non-credible, including his statements of having fallen 30 to 70 feet from a rope in service.  

In addition, the record contains a May 2006 document that may or may not have been written by a physician noting that the Veteran "experienced numerous traumas and falls while serving our country.  Post Army discharge, [the Veteran] never performed any occupation or any documented instances of trauma to above injured body parts."  The physician opines that the Veteran "will continue to progressively get worse and even experience crippling arthritic changes from above army injury."  The Board has doubts about the legitimacy of this document, as it is plagued by some of the same red flags that it noted when discussing other evidence above.  Most glaringly, it includes additional phrases and medical findings that appear to have been cut and pasted from other documents onto this one.  Even if the Board were to accept this document as a credible opinion from a medical professional, however, the Board notes that the record itself does not constitute competent medical evidence of an in-service injury, or of an absence of post-service injury.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Here, the history upon which the May 2006 opinion was apparently based is inaccurate.  As determined earlier, the Veteran did not suffer a back, neck, and right knee injury in service, and the record does not otherwise reflect that the Veteran reported or sought treatment for one or multiple falls in service.  In addition, while the Veteran has not reported any specific injuries to his back, neck, or right knee post-service, he worked for many years as a police officer and security guard, and he has been honored for acts of bravery that involved physical exertion on his part, including rescuing people in dangerous situations.  Thus, without credible corroboration, the physician's assumption that the Veteran "experienced numerous traumas and falls while serving his country" and "never performed any occupation or any documented instances of trauma to above injured body parts" following separation from service must be rejected by the Board as not supported by the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the May 2006 opinion is dependent on non-credible testimony and lacks sound reasoning for the conclusion reached; hence, it has no probative value.

In light of the above, the Board finds that the record contains no credible evidence of in-service injury to the back, neck, or right knee, and that opinions that rely on such assertions are non-probative.  

As noted above, VA obtained a VA examination and etiology opinion for the Veteran's low back and neck claims.  The February 2009 VA examination report accepts the Veteran's reported of having injured his back, neck, and right knee in service.  It notes that the Veteran reported that he was denied care in service and has received subsequent treatment for his back and neck.  It notes that the Veteran's neck and back have progressively worsened.  

Even accepting the Veteran's reported history, following physical examination and diagnostic testing of the Veteran, the examiner diagnosed degenerative disease of the lumbar spine and opined that this disability is not caused by or a result of the fall during active military duty.  Her rationale was that the degree of degenerative arthritis that was observed on this veteran are at the level one would expect on a person in his age group.  

The examiner also diagnosed degenerative disease of the cervical spine.  She opined that she could not resolve the issue of whether this disability is at least as likely as not related to service without resort to mere speculation.  As a rationale, she noted that the Veteran has severe degenerative changes of the cervical spine, and these changes are more advanced that what should be expected of a person in his age group.  However, she determined that it would be impossible to determine with any degree of confidence whether these changes have resulted from the described fall during active service, as opposed to having resulted from an aggregate of many other unknown injuries that might have occurred during the Veteran's lifetime.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the lumbar spine opinion to be highly probative in this case, as its author is an Advanced Registered Nurse Practitioner who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Her opinion is based on review of the record and interview and examination of the Veteran, and she has provided an explanation for her opinion that the Veteran's lumbar spine disability is not at least as likely as not related to service.  Even though the examiner appears to have accepted the Veteran's reports of in-service injury as credible for purposes of her opinion, she has found that the current severity of his low back disability is consistent with what would be expected for someone of his age.  This rationale offers an explanation other than trauma for the Veteran's current low back disability.  

With respect to the cervical spine opinion , the Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as highlighted above, the examiner has explained specifically why she is not able to offer an opinion as to whether the Veteran's cervical spine disability is related to service, noting that there is no basis for attributing his disability to an in-service fall as opposed to other injuries.  As discussed above, the Board has found the Veteran's reports of in-service injury to be non-credible.  Furthermore, as noted above, while the Veteran has not reported any specific injuries to his cervical spine post-service, he worked for many years as a police officer and security guard, and he has been honored for acts of bravery that involved physical exertion on his part, including rescuing people in dangerous situations.  

Given that the Board has determined that the Veteran did not injure his cervical spine during service, a remand for a new examination or opinion would serve no useful purpose, as the Board has found that there is no credible evidence of in-service injury to weigh against any post-service injuries.  Therefore, if the Board were to remand this claim for a new opinion, a VA examiner's acceptance of the Veteran's reports of in-service cervical spine injury would render that examiner's opinion non-probative, as that opinion would be based on an inaccurate factual premise.  See Reonal, supra.  Furthermore, the Board's finding that there was no in-service injury presents a factual determination that would offer no basis for a positive nexus opinion and, therefore, a remand for a new opinion is not warranted.  

For these reasons, the Board finds the September 2012 opinion is a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Consequently, the VA opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  Thus, there is no medical opinion evidence linking the Veteran's current cervical spine disability to service.

In short, the Board finds that there is no credible evidence of in-service injury to the Veteran's low back, neck, and right knee, and there is no credible evidence of arthritis of the low back, neck, or right knee within one year of the Veteran's separation from service.  Therefore, all genuine medical evidence of record that finds a nexus between any current disabilities of the low back, neck, and right knee and service are non-probative.  In light of the above, the Board finds that the preponderance of the evidence is against granting service connection for disabilities of the low back, neck, and right knee.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for disabilities of the low back, neck, and right knee must be denied.



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Veteran has also claimed entitlement to an increased rating for bilateral hearing loss.  This disability was initially evaluated as 50 percent disabling and evaluated as 60 percent disabling on and after January 10, 2012.  The record reflects that the Veteran underwent a VA audio examination in October 2014.  No supplemental statement of the case has been issued since the October 2014 examination.  It is therefore necessary for the Board to remand this claim for the issuance of a supplemental statement of the case.  

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the hearing loss claim being remanded herein.  Therefore, the Board must defer adjudication of the TDIU claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a supplemental statement of the case for the issue of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU to the Veteran and his accredited representative.  If any claim on appeal remains denied, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


